UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-7357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAMAL MAJEID WEBB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00294-F-1; 5:08-cv-00154-F)


Submitted:   April 2, 2012                    Decided:    April 11, 2012


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kamal Majeid Webb, Appellant Pro Se. Jane J. Jackson, Steve R.
Matheny, Rudolf A. Renfer, Jr., Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Kamal Majeid Webb seeks to appeal the district court’s

orders denying his motions under Fed. R. Civ. P. 60(b) and Fed.

R. Civ. P. 59(e).                These orders, which derive from the denial of

his   28    U.S.C.A.          § 2255        (West       Supp.       2011)     motion,      are     not

appealable           unless       a    circuit          justice       or      judge       issues     a

certificate          of    appealability.               See    28    U.S.C.       § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief     on    the       merits,     a     prisoner         satisfies       this    standard      by

demonstrating             that    reasonable            jurists       would       find    that     the

district        court’s       assessment          of     the    constitutional            claims    is

debatable        or    wrong.          Slack      v.     McDaniel,         529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,           and    that       the    motion      states     a   debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at 484-85.

                We have independently reviewed the record and conclude

that Webb        has       not    made      the   requisite         showing.          Accordingly,

although        we    grant      Webb’s      motion       to    amend       his    motion     for    a

certificate           of    appealability,              we     deny     the       motion     for     a

                                                    2
certificate     of   appealability,       as    amended,     and    dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented    in     the    materials

before    the   court   and   argument    would    not     aid   the     decisional

process.

                                                                          DISMISSED




                                      3